Citation Nr: 9915616	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability secondary to service-connected bilateral pes 
planus, postoperative arthrodesis of the left foot.

2.  Entitlement to service connection for a bilateral hip 
disability secondary to service-connected bilateral pes 
planus, postoperative arthrodesis of the left foot.

3.  Entitlement to service connection for a back disability 
secondary to service-connected bilateral pes planus, 
postoperative arthrodesis of the left foot.  

4.  Entitlement to an increased rating for service-connected 
bilateral pes planus, postoperative arthrodesis of the left 
foot, currently evaluated as 50 percent disabling.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to March 
1956.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a back disability, claimed as secondary to 
service-connected bilateral pes planus, postoperative 
arthrodesis of the left foot, and denied entitlement to a 
total disability evaluation for compensation based on 
individual unemployability.  The notice of disagreement was 
received in November 1991.  A statement of the case was 
issued in March 1992.  The substantive appeal was received in 
May 1992.

This matter also came before the Board from a May 1994 rating 
decision which denied the veteran's claims for entitlement to 
service connection for disabilities of the knees and hips and 
increased the evaluation for his service-connected bilateral 
pes planus, postoperative arthrodesis of the left foot, from 
30 percent to 50 percent.  The veteran filed a notice of 
disagreement with this rating action in June 1994.  A 
statement of the case was issued in December 1998.  A 
substantive appeal was received from the veteran in December 
1998.  



FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does 
not establish that the veteran suffers from a bilateral knee 
disability secondary to his service connected bilateral pes 
planus, postoperative arthrodesis of the left foot.

2.  The medical evidence of record does not tend to 
demonstrate that the veteran suffers from a bilateral hip 
disability secondary to his service connected bilateral pes 
planus, postoperative arthrodesis of the left foot.

3.  The preponderance of the medical evidence of record does 
not establish that the veteran suffers from a back disability 
secondary to service-connected bilateral pes planus, 
postoperative arthrodesis of the left foot. 

4.  The veteran's service-connected connected bilateral pes 
planus, postoperative arthrodesis of the left foot is severe, 
manifested by bilateral planus valgus deformity, bilateral 
mild metatarsus adduction, dorsal prominence at the 
metatarsophalangeal joint, hallux deformities of the lesser 
toes, and calluses about the right foot; this disability 
creates an abnormal gait.  

5.  The evidence of record does not demonstrate that the 
veteran's service-connected connected bilateral pes planus, 
postoperative arthrodesis of the left foot alone precludes 
all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral knee 
disability secondary to connected bilateral pes planus, 
postoperative arthrodesis of the left foot is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.310 (1998).

2.  The veteran's claim of entitlement to service connection 
for a bilateral hip disability secondary to connected 
bilateral pes planus, postoperative arthrodesis of the left 
foot is not well grounded.  38 U.S.C.A. 5107(a) (West 1991).

3.  Entitlement to service connection for a back disability 
secondary to service-connected bilateral pes planus, 
postoperative arthrodesis of the left foot is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.310 (1998).

4.  The veteran's service connected bilateral pes planus, 
postoperative arthrodesis of the left foot warrants a 50 
percent rating but no higher.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 
5280 (1998). 

5.  A total compensation rating based upon individual 
unemployability is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Issues

Introduction 

The veteran and his representative contend, in substance, 
that service connection is warranted for a back disability, a 
bilateral knee disability, and a bilateral hip disability, 
all secondary to service-connected bilateral pes planus, 
postoperative arthrodesis of the left foot.  Secondary 
service connection will be granted when a disability is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. 3.310 (1998).  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and her representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, as is the case here, the third Caluza requirement 
can also be met if there is evidence demonstrating that a 
disability is proximately due to or the result of a service-
connected disease or injury or if there is evidence that a 
service-connected disability has aggravated a non-service-
connected disability. 38 C.F.R. § 3.310(a); Allen.


a.  Entitlement to service connection for a bilateral knee 
disability secondary to the service-connected bilateral pes 
planus, postoperative arthrodesis of the left foot.

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from a bilateral knee 
disability.  Specifically, as the result of a September 1998 
VA (contract) examination, the veteran was diagnosed with, 
among other things, bilateral degenerative joint disease of 
the knees, symmetric and of mild to moderate severity.  

The veteran was previously diagnosed with osteoarthritis of 
the knees in October 1984 by Neal L. Shealy, M.D., and with 
degenerative arthritis of the right knee in June 1992.  In 
fact, in June 1992, he was admitted to St. Joseph's hospital 
where he underwent debridement of grade III/IV articular 
cartilage degeneration in the right patella, debridement of 
leading edge tear of the anterior one-fifth of the lateral 
meniscus, and arthroscopic lateral retinacular release.  As a 
result of a January 1993 VA examination, the veteran was 
"diagnosed" with bilateral knee pain, status post right 
knee arthroscopy in 1992; X-rays of the knees taken in 
conjunction with this examination did not, curiously, show 
evidence of degenerative joint disease. 

In any event, this evidence sufficiently demonstrates that 
the veteran suffers from a bilateral knee disability, and 
thus satisfies the first Caluza requirement (that there be a 
current disability demonstrated through medical diagnosis). 

When the issue is secondary service connection, the second 
requirement of Caluza, is not relevant.  

The report of the September 1998 VA examination shows that in 
concluding her report of this examination, the examiner 
stated that 

[w]ith regard to the knees, I believe 
that the [veteran's] pes planus may be a 
contributor to the evolution of 
degenerative joint disease [and] pain at 
the knees, particularly in the patella 
femoral region where [there is] some 
crepitus on examination.  The foot 
pronation is well-documented in the 
literature as a contributor to patella 
femoral pain.  The [veteran's] bilateral 
degenerative joint disease is not 
limited, however, to the patella femoral 
region [and] involves both medial [and] 
lateral compartments...I believe that it is 
impossible to quantify to just what 
degree the pes planus contributes to his 
degenerative joint condition at the knee 
without resort to speculation.  

(emphasis added).  This comment well-grounds the claim; 
however, in terms of deciding the claim on the merits the 
Board finds that the comment is speculative and equivocal.  
The examiner more or less admitted this by saying that, 
essentially, she would have to resort to speculation to 
determine the extent that (if any) the bilateral pes planus, 
postoperative arthrodesis of the left foot has contributed 
the bilateral knee disability. Therefore it is concluded that 
the comment is of little probative value.  There is no other 
medical evidence to support a secondary relationship between 
the service-connected disorder and the bilateral knee 
disability.  In fact, the examiner who conducted the January 
1993 VA examination commented that he did not think that the 
veteran's pes planus "was the source" of degenerative 
arthritis should it be involved in the knees.

The veteran and his representative relating the bilateral 
knee disability to the service has no probative value.  Such 
an opinion requires medical expertise as it involves medical 
causation and as lay persons the veteran and his 
representative are not capable of providing such medical 
opinion.  Tirpak; Espiritu. 

In sum, the Board concludes that the weight of the evidence 
does not warrant service connection for the  bilateral knee 
disability on a secondary basis to service-connected 
bilateral pes planus, postoperative arthrodesis of the left 
foot.  In reaching this determination, the Board has given 
full consideration to 38 U.S.C.A. § 5107 but concludes that 
the positive and negative evidence is not so evenly balanced 
as to give rise to any doubt.


b.  Entitlement to service connection for a bilateral hip 
disability secondary to service-connected bilateral pes 
planus, postoperative arthrodesis of the left foot.

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from a bilateral hip 
disability.  Specifically, as the result of the September 
1998 VA examination, the veteran was also diagnosed with 
bilateral degenerative joint disease of the hips, right 
greater than left.  

The veteran was previously diagnosed with "suspect strain 
with tendonitis in the left hip area" in February 1996 by 
Jill Vargo, M.D. and as the result of the January 1993 VA 
examination, was "diagnosed" with hip pain, degenerative in 
nature.  X-rays of the hips taken in conjunction with this 
examination did not show evidence of degenerative joint 
disease.  He was also treated for hip pain in July 1991 at a 
VA facility on an outpatient basis.  

This evidence sufficiently demonstrates that the veteran 
suffers from a bilateral hip disability, and thus satisfies 
the first Caluza requirement (that there be a current 
disability demonstrated through medical diagnosis). 

As noted, when the issue is secondary service connection, the 
second requirement of Caluza, is not relevant.  

As noted above, the veteran and his representative contend 
that the veteran has a bilateral hip disability secondary to 
the his service connected bilateral pes planus, postoperative 
arthrodesis of the left foot. 
 
None of the medical evidence noted above demonstrates that 
the veteran's bilateral hip disability is proximately due to 
or the result of the service connected bilateral pes planus, 
postoperative arthrodesis of the left foot, nor does the 
evidence tend to demonstrate that this service-connected 
disability aggravated his bilateral hip disability. In fact, 
the examiner who conducted the January 1993 VA examination 
also commented that he did not think that the veteran's pes 
planus was the source of degenerative arthritis should it be 
involved in the hips; and in concluding her report of the 
September 1998 VA examination, the examiner stated that 

[w]ith regard to the hips, I do not 
believe that the [veteran's] bilateral 
pes planus contributes to the 
degenerative joint disease or pain at the 
hips.  The spherical nature of these 
joints makes them very tolerant of any 
minor rotational changes that might be 
caused by the [veteran's] pes planus. 

This is the only medical evidence of record that addressing 
any relationship between the veteran's bilateral hip 
disability and his connected bilateral pes planus, 
postoperative arthrodesis of the left foot.  It is noted, as 
it was above with respect to the bilateral knee disability 
claim, that lay statements made by the veteran to the effect 
that he currently suffers from a bilateral hip disability 
secondary to his connected bilateral pes planus, 
postoperative arthrodesis of the left foot are not competent. 
Espiritu

As there is no indication that the veteran has a bilateral 
hip disability related to his service-connected connected 
bilateral pes planus, postoperative arthrodesis of the left 
foot, the third requirement set forth in Caluza has not been 
met in this case. 

In sum, the Court has specifically held that a service 
connection claim such as this one is not well-grounded if 
there is no medical evidence to link a current disability 
with a service-connected disability. Caluza.  Accordingly, 
the Board is compelled to find that the veteran's claim of 
entitlement to service connection for a bilateral hip 
disability on a secondary basis, is not well-grounded.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


c.  Entitlement to service connection for a back disability 
secondary to service-connected bilateral pes planus, 
postoperative arthrodesis of the left foot

The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that his claim for 
entitlement to service connection for a back disability 
secondary to service-connected bilateral pes planus, 
postoperative arthrodesis of the left foot is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991), Caluza, Murphy, and King.  
With respect to this claim, all relevant evidence has been 
fully developed and, therefore, the VA's duty to assist the 
veteran has been satisfied. Id.

As noted above, secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service connected disease or injury, and also may be 
established for a disorder which is aggravated by a service-
connected disability. 38 C.F.R. 3.310 (1998); Allen.

The Board notes that the medical evidence of record does 
indeed demonstrate that the veteran currently suffers from a 
back disability.  The report of the September 1998 VA 
examination notes a diagnosis of degenerative disc disease 
and probable secondary spinal stenosis.  Evidence of record 
reflects that degenerative disc disease was previously 
diagnosed in March 1983 by Donald L. Mullins, M.D., that 
osteoarthritis of the spine was diagnosed in October 1984 by 
Dr. Shealy, and that degenerative joint disease and 
degenerative disc disease were diagnosed by a VA examiner in 
April 1989.

Also, degenerative disc disease with degenerative foraminal 
stenosis of L4-5 bilaterally (to a lesser degree at L5-S1) 
was diagnosed Nathan L. Burkhardt, Jr., M.D. in July 1989, 
and disc disease and arthritis of the cervical spine, as well 
as disc disease of the lumbosacral spine, were diagnosed by a 
VA examiner in June 1991.  Probable lumbar spondylosis was 
diagnosed by Dr. Vargo and Garland E. Wampler, M.D. in 1990, 
1991, 1992, and osteoarthritis of the back was diagnosed by 
Dr. Vargo in October 1997. 

As noted above, the veteran and his representative contend 
that the veteran's back disability is secondary to the his 
service connected service-connected bilateral pes planus, 
postoperative arthrodesis of the left foot. 
 
The majority of the medical evidence noted above is silent 
with respect to a relationship - or lack thereof- between the 
veteran's back disability and his service-connected bilateral 
pes planus, postoperative arthrodesis of the left foot. 

During the July 1991 VA examination, the veteran related that 
while he experienced low back pain prior to foot surgery in 
1981, his back began to bother him "somewhat more" after 
the surgery.  The VA examiner, however, specifically found 
that the veteran's lumbosacral spine disc disease was not 
secondary to his foot disability.  

The record reflects that Dr. Vargo treated the veteran on 
several occasions for a variety of (mostly orthopedic) 
ailments from May 1990 to May 1992 and from October 1996 to 
October 1997.  From 1990 to 1992, the outpatient treatment 
records reflect that the veteran was diagnosed with probable 
lumbar spondylosis with resultant stenosis, although some 
records note that the veteran suffered from chronic low back 
and neck pain secondary to degenerative disc disease.  Also, 
diagnoses of severe pes planus are noted throughout these 
records.  Records from 1996 to 1997 note similar diagnoses, 
and also indicate that the veteran was diagnosed with 
generalized osteoarthritis of the back.  

A March 1997 outpatient treatment record from Dr. Vargo 
notes, for the first time, an impression of "[c]hronic back 
and leg pain secondary to a combination of [degenerative 
joint disease] and severe deformity of the feet."  
Previously, no mention was made by Dr. Vargo regarding any 
relationship between the service-connected bilateral pes 
planus, postoperative arthrodesis of the left foot and the 
veteran's back disability.  Further, in this particular 
record, Dr. Vargo did not provide a clinical explanation for 
her impression.  

However, the examiner who conducted the recent, and what 
appears to be thorough, September 1998 examination - which 
included an examination of the veteran's feet - opined that 
the veteran's bilateral pes planus does not contribute to the 
lumbar spine degenerative disease or low back pain in 
general.  This examiner noted that the veteran did have an 
abnormal gait but pointed out that it was not of a character 
that would significantly alter the biomechanics of the lumbar 
spine.  She further pointed out that the "primary accepted 
mechanism whereby pronation of the feet causes exacerbation 
of back pain is through the creation of...anatomic or 
functional leg strength discrepancy [and] resultant pelvic 
tilt" but that such things were not evident with this 
veteran with symmetrical bilateral pes planus.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a back disability secondary to service-
connected bilateral pes planus, postoperative arthrodesis of 
the left foot.  The Board has considered Dr. Vargo's 
impression that the veteran's chronic back pain is secondary 
to a combination of degenerative joint disease and severe 
deformity of the feet, and while sufficient to well-ground 
this claim, King, this opinion is not accompanied by any 
clinical explanation nor is it supported by any other 
evidence of record.  It is noted that any contentions made by 
the veteran that he has a back disability related to his 
service-connected bilateral pes planus, postoperative 
arthrodesis of the left foot are not competent.  Espiritu.  
In any event, the Board points out that back "pain" is a 
symptom and not a disability, and Dr. Vargo did not relate 
her previous diagnoses of lumbar spondylosis, osteoarthritis 
of the spine, or degenerative disc disease, to the service-
connected bilateral pes planus, postoperative arthrodesis of 
the left foot.  

On the other hand, the VA examiner's recent opinion that 
veteran's bilateral pes planus does not contribute to the 
lumbar spine degenerative disease (or low back pain in 
general) was rendered after a thorough examination of the 
veteran's back and feet, and was accompanied by a thorough 
clinical explanation.  

The Board finds that the weight of the evidence in this case 
is against the veteran's claim for service connection for a 
back disability secondary to service-connected bilateral pes 
planus, postoperative arthrodesis of the left foot.  In 
reaching this determination, the Board has given full 
consideration to 38 U.S.C.A. § 5107 but concludes that the 
positive and negative evidence is not so evenly balanced as 
to give rise to any doubt.


II.  Entitlement to an increased rating for service-connected 
bilateral pes planus, postoperative arthrodesis of the left 
foot, currently evaluated as 50 percent disabling.

A review of the record reflects that service connection was 
essentially established for bilateral pes planus by the Board 
in a January 1989 decision, based on a review of the 
veteran's service medical records which showed that while two 
enlistment examinations did not identify the presence of pes 
planus, severe (third degree) pes planus with marked 
pronation was observed eight months later.  This decision was 
also based on a review of post-service medical evidence, 
which included a 1981 VA hospital report indicating that the 
veteran underwent a triple arthrodesis of the left foot.  

This Board decision was implemented by an August 1989 rating 
action, which characterized the disability as bilateral pes 
planus, postoperative triple arthrodesis left foot.  A 
disability evaluation of 30 percent was assigned, chiefly 
based on the report of a contemporaneous VA examination which 
noted marked valgus deformities of both feet with medial 
deviation of the forefoot, and that the examiner 
characterized this deformity as severe.  

In June  1992, the veteran filed a claim for an increased 
evaluation for his service-connected connected bilateral pes 
planus, postoperative arthrodesis of the left foot, and in 
one of the currently appealed actions - dated in May 1994 - 
the RO increased the evaluation assigned for this service-
connected disability to 50 percent, based on evidence that 
will be discussed below.  

The current, relevant evidence of record includes VA 
examination reports and outpatient treatment records, and 
private medical records.  X-rays of the right foot taken in 
March 1992 at the Asheville Arthritis Center revealed mild 
degenerative joint disease, and an April 1992 letter from Dr. 
Wampler listed severe pes planus which may account for ankle 
pain, and status post fusion of the left ankle without good 
results among the veteran's disabilities; he also noted that 
orthotics were not previously helpful.  A July 1992 VA 
outpatient treatment record indicates that the veteran was 
seen on a follow-up basis with severe planovalgus feet and 
that he was using orthopedic shoes at the time (the record is 
partially illegible).  

The January 1993 VA examination report indicates that 
examination of the veteran's lower extremities confirmed pes 
planus with flat arches and revealed that the surgical 
procedure performed on the left ankle had limited 
dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  
Objective findings also included that there was no subtalar 
motion of the left foot, but that the right foot did have 
good subtalar motion.  The right foot also dorsiflexed to 10 
degrees and plantar flexed to 40 degrees.  The relevant 
diagnoses were bilateral ankle pain with no evidence of 
degenerative joint disease, and status post left ankle triple 
arthrodesis and no evidence of bony abnormality.  

In a letter received in March 1994, David A. Cort, M.D. 
indicates that the veteran presented with severe bilateral 
pes planus with some deformity of the ankle, and that he 
walked with a slight limp.  Further, Dr. Cort noted that the 
veteran had some bunions on the soles of his feet 
(characterized as being minimal), and that he was able to 
obtain adequate support of his feet at that time by wearing 
high quality supportive boots.  

In a May 1996 outpatient treatment record, Dr. Vargo 
indicated that the veteran continued to have marked chronic 
deformity and pronation deformity of the left ankle greater 
than the right.  As noted above, Dr. Vargo treated the 
veteran on several occasions from May 1990 to May 1992 and 
from October 1996 to October 1997.  Status post left ankle 
fusion is one of the diagnoses noted in her outpatient 
treatment records, with severe foot deformity noted in 
October 1996 and March 1997.  In March 1997, Dr. Vargo noted 
that the veteran was using supports for his feet that were 
issued by VA.

A November 1996 VA radiology report indicates that X-rays of 
the veteran's feet showed bilateral pes planus and fusion of 
the talocalcaneal navicular bone on the left side as well as 
degenerative joint disease involving the first metatarsal 
phalangeal joint on both sides.  

Finally, the September 1998 VA examination report indicated 
that the veteran complained of foot pain and stiffness, and 
ankle swelling, and stated that his ankles become swollen 
from prolonged standing, walking, or driving.  The examiner 
noted that the foot disability appeared to be constant and 
without flares, and pointed out that the main precipitating 
factors were walking and standing.  The veteran noted that he 
wore orthotics and sometimes used a cane.  

Physical examination of the feet revealed an abnormal gait 
with a shortened stride and loss of normal forward 
progression of weight bearing to the foot.  The right foot 
showed normal skin, pulses, and capillary refill, and the 
hindfoot showed 10 degrees valgus alignment which corrects to 
varus with toe-stand.  The right ankle actively dorsiflexed 
to 8 degrees and plantar flexed to 12 degrees.  There was 
increased callus formation underneath the cuboid of the 
plantar aspect of the right foot, and the 10 degree heel 
valgus on weight-bearing corrected to 5 degrees of varus on 
toe-standing.  There was mild metatarsus adductus, dorsal 
prominence at the metatarsophalangeal joint, and calluses on 
the tip of the fourth toe and underlap of the fourth and 
fifth toe with hammer deformities.  Ankylosis of the fourth 
proximal interphalangeal joint to 10 degrees dorsiflexion was 
also observed.  

Examination of the left foot showed planus valgus alignment, 
with the heel aligned in 10 degrees of valgus with no change 
on toe-standing.  There was also a mild metatarsus adductus 
dorsal prominence at the metatarsophalangeal joint, which was 
noted to dorsiflex to 25 degrees and plantar flex to 60 
degrees.  Pronation, underlap, and hammering of the fourth 
and fifth toes was also observed, as was some hypermobility 
at the navicular/first cuneiform joint with 30 degrees total 
range of motion.  The plantar surface of the left foot showed 
no callus formation.  

X-rays of the right foot taken at the time of the examination 
showed severe planus valgus deformity with essentially 
complete loss of longitudinal arch and a vertically oriented 
talus.  Also, degenerative joint disease at the subtalar, 
calcaneal-cuboid, talonavicular, and naviculocuneiform joints 
was found.  The right first metatarsophalangeal joint showed 
osteophytosis and joint space narrowing.  Osteophytosis and 
joint space narrowing were also found at the first 
interphalangeal joint as well as radiographic evidence of the 
hammer deformities of the lesser toes.  

X-rays of the left foot showed solid triple arthrodesis with 
continued, severe planus valgus deformity, as well as a large 
bony ossicle at the anterior aspect of the ankle joint which 
appeared to cause impingement in that area.  There was also 
osteophytosis about the midfoot joints and also the first 
metatarsophalangeal joint.  

As a result of this foot examination, the veteran was 
diagnosed with severe bilateral planus valgus foot 
deformities, status post triple arthrodesis on the left, 
hammer deformities of the lesser toes, and degenerative joint 
disease of the midfoot and forefoot, bilaterally.  The 
examiner commented that the veteran's pes planus alone would 
not preclude employment in a sedentary job with limited 
standing or walking.  

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected connected 
bilateral pes planus, postoperative arthrodesis of the left 
foot is not adequate, given the current symptomatology of 
this disability.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1998).

The Board has reviewed the veteran's claim in light of the 
history of this disability since its onset; however, where, 
as in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The veteran's connected bilateral pes planus, postoperative 
arthrodesis of the left foot is currently rated as 50 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1998), which contemplates pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, and is the highest available 
evaluation under this code.

The Board points that consideration of separate ratings for 
different manifestations of the veteran's connected bilateral 
pes planus, postoperative arthrodesis of the left foot under 
different diagnostic codes (e.g. 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 for ankylosis of the ankle) would 
violate the rule against pyramiding.  VA regulations preclude 
evaluation of the same disability or the same manifestations 
under different diagnoses or different diagnostic codes. 38 
C.F.R. § 4.14 (1998).  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(1998), as has the RO (this regulation was cited 
in the December 1998 statement of the case), and finds that 
the foot disability does not present an unusual or 
exceptional disability picture and that there is no reason to 
send the case to the Director, Compensation and Pension 
Service.  

As such, the Board finds that the veteran's service-connected 
connected bilateral pes planus, postoperative arthrodesis of 
the left foot is appropriately rated as 50 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).


III.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

The veteran and his representative have also contended that 
the veteran is entitled to a total rating for compensation 
purposes based on individual unemployability due to service 
connected disability.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1998).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (1998).

As discussed in detail above, service connection has been 
established for bilateral pes planus, postoperative 
arthrodesis of the left foot, and this disability is 
currently evaluated as 50 percent disabling.  This is the 
veteran's only service-connected disability, and as such, it 
is clear that he does not meet the schedular requirements 
necessary for the assignment of a total rating under 
38 C.F.R. § 4.16(a) (1998).

Thus, the issue is whether the veteran's service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  
38 C.F.R. § 4.16(b) (1998); Moore v. Derwinski, 1 Vet.App. 
356 (1991).  The record must reflect that circumstances, 
apart from non-service-connected conditions, place him in a 
different position than other veterans having a 50 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).

Regarding his employment history, the Board notes that the 
veteran indicated, in his June 1991 application, that he was 
last employed as a carpenter in 1975.  Further review of the 
file reveals that in a November 1982 decision, the Social 
Security Administration (SSA) determined that the veteran was 
eligible to receive SSA disability benefits from September 
1981 to October 1982, due to his left foot disability (the 
Board notes that the arthrodesis of the left foot was 
performed in September 1981).  This decision noted the 
veteran's history as a carpenter's helper.  A subsequent 
decision by SSA revised the November 1982 decision, 
essentially finding that the veteran continued to be disabled 
(for SSA purposes) beyond October 1982.  This decision also 
indicated that the veteran was last employed in 1980 
(contrary to the veteran's application, noted above).  In any 
event, the disabilities listed by SSA in making their 
determination included the veteran's pes planus, but also 
included degenerative disc disease of the lumbosacral spine, 
arthritis of the legs and spine, and urinary incontinence. 

Of record is a February 1991 letter from Dr. Wampler, wherein 
he notes that the veteran is permanently totally disabled 
from gainful employment.  Almost exact letters were received 
from Dr. Vargo and Dr. Burkhardt in March 1991.  However, 
there were no specific reasons given for their assessments.  

As noted above, the examiner who conducted the September 1998 
VA examination opined that the veteran's pes planus alone 
would not preclude employment in a sedentary job with very 
limited standing or walking.  

There is no question that the veteran's service-connected 
foot disabilities alone are symptomatic and productive of 
some industrial impairment.  However, the evidence noted 
above indicates that the veteran's difficulty in industrial 
functioning is not solely related to his service-connected 
foot disabilities, but also due to his back and knee 
disabilities, among other disabilities.  The Board points out 
that service connection has not been established for 
disabilities other than the service connected bilateral pes 
planus, postoperative arthrodesis of the left foot; in fact, 
claims for service-connection for a back, bilateral knee, and 
bilateral hip disability have been denied by the Board in 
this decision.  As such, the effect that these disabilities 
(and any other disabilities) have on the veteran's 
employability are not for consideration in this case.  
38 C.F.R. § 4.16 (1998).

As noted above, the examiner who recently examined the 
veteran is of the opinion that he was employable, essentially 
recommending that such employment be of the sedentary, non-
standing or walking variety.  The weight of the evidence 
shows that the veteran's service-connected disability alone 
does not prevent him from performing the physical and mental 
acts required for substantially gainful employment. The Board 
recognizes that the veteran has been found to be disabled by 
the SSA.  While such a decision with regard to 
unemployability is "pertinent" to a determination of 
veteran's ability to engage in substantially gainful 
employment for purposes of VA adjudication, it is not 
controlling. Martin v. Brown, 4 Vet.App. 136, 140 (1993).  In 
any event, it appears from a review of the claims folder that 
the veteran's receipt of Social Security benefits is due to 
all of his disabilities, and not just his service-connected 
foot disabilities (as noted above). 

While the service-connected connected bilateral pes planus, 
postoperative arthrodesis of the left foot presents some 
industrial impairment, as reflected by the 50 percent 
compensation rating, there are no circumstances to place the 
appellant's case in a different position than similarly rated 
veterans.  Van Hoose.  Accordingly, a total compensation 
rating based on individual unemployability is not warranted.

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Entitlement to service connection for a bilateral knee 
disability secondary to service-connected connected bilateral 
pes planus, postoperative arthrodesis of the left foot is 
denied.

The veteran's claim of entitlement to service connection for 
a bilateral hip disability secondary to service-connected 
connected bilateral pes planus, postoperative arthrodesis of 
the left foot is not well-grounded and is therefore denied.

Entitlement to service connection for a back disability 
secondary to service-connected bilateral pes planus, 
postoperative arthrodesis of the left foot is denied.

An increased evaluation for the service-connected connected 
bilateral pes planus, postoperative arthrodesis of the left 
foot is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.   



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

